Citation Nr: 1123496	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-15 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death has been received.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The decedent in this case was a member of the Philippine Commonwealth Army from October 1941 to June 1946.  From April 10, 1942, to September 21, 1942, he was a prisoner-of-war (POW).  The decedent died in January 1993, and the decedent's surviving spouse is the appellant in this matter.  She has represented herself throughout the course of this appeal.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the appellant's claim of entitlement to service connection for the cause of the decedent's death.  In a February 2004 decision, the Board upheld the RO's denial of her claim.  Thereafter, the appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court subsequently dismissed that appeal, in January 2005, for the appellant's failure to comply with Court rules.

In May 2005, the appellant submitted another claim for service connection for the cause of the decedent's death.  The RO, in an August 2005 rating decision, determined that the appellant had not submitted new and material evidence sufficient to reopen the claim.  Thereafter, in an April 2008 decision, the Board upheld the RO's denial of the reopening of her claim; the appellant did not appeal that decision to the Court.

This case now comes before the Board on appeal from a September 2008 RO rating decision that denied the reopening of the appellant's claim.  The February 2004 Board decision, therefore, represents the last final action on the merits of the service connection claim for the cause of the decedent's death.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The April 2008 Board decision therefore represents the last final decision on any basis as to the issue of service connection for the cause of the decedent's death.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board will consider whether any of the evidence submitted since the April 2008 Board decision constitutes new and material evidence.


FINDINGS OF FACT

1.  The National Personnel Records Center (NPRC) has certified that the decedent served in the Philippine Commonwealth Army from October 1941 to September 1942 and in the Regular Philippine Army from January 1945 to June 1946.  The NPRC has also certified that the decedent was a POW of the Japanese government from April 1942 to September 1942.

2.  The decedent died in January 1993; an October 1994 death certificate states that the decedent's death was due to cardio- respiratory arrest and tuberculosis pneumonia.

3.  At the time of his death, the decedent had not been granted service-connection for any disability.

4.  The appellant's original claim for service connection for the cause of the decedent's death was denied in an unappealed February 2004 Board decision.

5.  The reopening of the appellant's claim for service connection for the cause of the decedent's death was denied in an unappealed April 2008 Board decision.

6.  The evidence received since the April 2008 Board decision, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim and, when considered together with the previous evidence of record, does not raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The April 2008 Board decision that denied the reopening of the appellant's claim of entitlement to service connection for the cause of the decedent's death is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  Evidence received subsequent to the April 2008 Board decision is not new and material; thus, the claim of entitlement to VA benefits cannot be reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303, 3.307, 3.309, 3.312, 20.1100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. § §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. § §§ 3.102, 3.159, 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of requests to reopen.  With respect to such matters, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Additionally, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court addressed VA's 38 C.F.R. § 5103(a) notice obligation in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits under 38 C.F.R. § 1310.  The Court held that, because the RO's adjudication of a DIC claim hinges first on whether a veteran was service-connected for any condition during his or her lifetime, the 38 C.F.R. § 5103(a) notice in such a claim must include (1) a statement of the conditions (if any) for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp, 21 Vet. App. at 352-53.

The Court also held that when a claimant's DIC application and accompanying evidence expressly raises a specific issue regarding, or the evidence submitted in connection with it relates to, a particular element of a claim, VA is required to provide notice that informs the claimant of how to substantiate the assertion advanced, and takes into account the evidence submitted in connection with the application.  Id. at 353. 

In this case, notice letters provided to the appellant in May 2008, and October 2009, included the criteria for reopening a previously denied claim and the criteria for establishing service connection for the cause of a veteran's death.  Furthermore, the appellant was informed why her claim was previously denied, namely there was no evidence demonstrating that the decedent's death was related to his service.  Also in the October 2009 notice letter, the appellant was informed that the decedent had not been service-connected for any condition during his lifetime.  The appellant was also provided with an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  That is, she was told that she needed to submit evidence that showed that a disability that was incurred in or aggravated during service was the primary or contributory cause of her husband's death.  This notice letter was followed by readjudication of the claim in the SOC issued in December 2009.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  The October 2009 letter from the RO contained the information required by Dingess.  Moreover, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and any presumption of error as to the first element of VCAA notice has been rebutted in this case.  See Shinseki v. Sanders, supra.

Consequently, the Board finds that adequate notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish service connection for the cause of a veteran's death that were found insufficient in the previous denial.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the AOJ also readjudicated the case by way of an SOC issued in December 2009 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as any timing error did not affect the essential fairness of the adjudication.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the RO reviewed the appellant's claims file.  She was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and she was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available records that she wanted the RO to obtain for her that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave her notification of her rights under the pertinent statute and regulations.  Therefore, there is no duty to assist or notify that is unmet.

VA has not provided the appellant with an opinion in connection with her claim; however, the Board finds that VA was not under an obligation to an opinion elicited in connection with her claim.  The appellant has not brought forth new and material evidence to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii) states that paragraph (c)(4) applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  For these reasons, the Board finds that VA was not under an obligation to provide a medical opinion in connection with her claim.

The appellant was informed as to the reason her claim had previously been denied; she was adequately advised of the bases for the previous denial to determine what evidence would be new and material to reopen her claim.  See Kent v. Nicholson, supra.  She was also afforded opportunities to submit evidence.  Moreover, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, any presumption of error as to the first element of VCAA notice has been rebutted in this case, and the Board finds no such error in the evidentiary record.  See Shinseki v. Sanders, supra.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Request to Reopen

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  

The Court has held that the new and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The February 2004 Board decision, in which the appellant's claim of entitlement to service connection for the cause of the decedent's death was finally disallowed on the merits, is final.  38 C.F.R. § 20.1100.  This is so because the appellant did not comply with the Court's rules for appealing the decision.  

The appellant did not appeal the Board's April 2008 decision that denied the reopening of her claim to the Court.  The April 2008 Board decision was the last time the appellant's DIC claim was finally disallowed on any basis.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The April 2008 Board decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the April 2008 Board decision.  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's claim for DIC benefits was denied in essence because the cause of her deceased husband's death was not related to his military service; any new and material evidence must relate to this.

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.

If a veteran is a former POW and, as such, was interned or detained for not less than 30 days, certain diseases shall be service-connected if manifested to a degree of 10 percent or more at any time after discharge or release from active military, naval, or air service even though there is no record of such disease during service, provided the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The list of presumptive diseases in the law does not include tuberculosis or pneumonia.  38 U.S.C.A. §§ 1110, 1112(b), 1113; 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c).

The Board observes that, where a former POW claims disability compensation, omission of history or findings from clinical records made upon repatriation is not determinative of service connection, particularly if evidence of comrades in support of the incurrence of that disability during confinement is available.  Special attention will be given to any disability first reported after discharge, especially if poorly defined and not obviously of intercurrent origin.  The circumstances attendant upon the individual decedent's confinement, and the duration thereof, will be associated with pertinent medical principles in determining whether disability manifested subsequent to service is etiologically related to the POW experience.  38 C.F.R. § 3.304(e).

In order for service connection for the cause of the decedent's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.

The evidence of record considered by the Board in reaching its April 2008 denial included an October 1994 death certificate for the decedent which indicated that the cause of his death at (at age 71, in January 1993) was cardio-respiratory arrest and tuberculosis pneumonia.  At the time of the decedent's death, service connection was not in effect for any disability.  

The evidence considered by the Board in April 2008 also included the decedent's service medical records; a May 1946 Affidavit for Philippine Army Personnel; private medical records dated June 1982 to January 1993; the reports from the VA examinations conducted December 1987, and May 1989; a June 1982 written statement from a private physician indicating that the decedent had been diagnosed with orthostatic hypertension; an August 1982 rating decision in which the RO denied service connection for a gallbladder disorder, an eye defect, hypertension with dizziness, avitaminosis and scarring from a wound; a December 1987 VA Psycho Social Evaluation of POW Veteran; the December 1987 report from a VA medical examination of the decedent under the POW protocol; a January 1988 rating decision; a July 1989 RO rating decision that denied service connection for peripheral neuritis and anxiety neurosis; a written statement from a private physician, dated in October 1988, that indicated that said physician had diagnosed the decedent with peripheral neuritis and anxiety neurosis; and a May 1989 VA examination report.

The May 1946 Affidavit for Philippine Army Personnel indicated that the decedent had stated that he had had "no wounds sustained" in response to a request to list any wounds and illnesses he had incurred from December 8, 1941, to the date of his return to military control.  The decedent was examined in June 1946, prior to his discharge from service; at that time, his lungs and cardiovascular system were described as normal.  The associated chest X-ray showed that the decedent had had a radiologically healthy chest at that time.  

The report of the December 1987 VA Psycho Social Evaluation of POW Veteran indicated that the decedent had reported that he had experienced malaria, beriberi, and dysentery while he was detained as a POW.  He complained of frequent dizziness, abdominal pain, and painful and frequent urination.  The December 1987 report of the decedent's VA physical examination under the POW protocol indicated that pulmonary pathology in both upper lobes had been demonstrated and that its etiology was undetermined.  The examination did not reveal any evidence of any hypertension, gall bladder disease, avitaminosis, dysentery, malnutrition, or malaria.  The associated report included a notation that a chest X-ray had shown the presence of pulmonary infiltrations in both lungs with probable cavitation, etiology undetermined.  The results of an EKG taken at that time were reported as normal.  The May 1989 VA examination report showed that the decedent had been evaluated for peripheral neuritis and anxiety neurosis.  The decedent complained of numbness 

and weakness of both upper and lower extremities.  The examiner found no clear evidence of any neurologic deficit, and also found no evidence of any anxiety neurosis.  In a January 1988 rating decision, the RO denied the decedent's claim for service connection for an eye defect, hypertension with dizziness, a gallbladder disorder, scarring from a wound, cataracts, myopia, pulmonary pathology of both upper lobes, malaria, avitaminosis with malnutrition and dysentery, all claimed as a result of military service and his POW experience.  An October 1988 decision of the Board affirmed the denial of service connection for all of those disorders. 

The evidence of record considered by the Board in connection with its April 2008 denial of the reopening of the appellant's claim for DIC benefits also included a July 1990 private laboratory report indicating that parasites had been observed in the decedent's fecal sample; private hospital records dated in January 1993; a record from the Republic of the Philippines Department of Health that was received by the RO in October 1999; an August 1999 written statement from the private physician who had signed the decedent's death certificate; an April 2008 written statement from the private physician who had signed the decedent's death certificate; the appellant's January 2000 and October 2001 VA Forms 21-534; various written statements from the appellant stating her contentions that the decedent had had intestinal, heart and pulmonary conditions that led to his death and that these conditions were related to his experiences as a POW during World War II.

Review of the January 1993 private hospital records revealed the decedent was treated for pulmonary tuberculosis just before his death.  The Republic of the Philippines Department of Health record that was received by the RO in October 1999, reports that the decedent had been hospitalized for six days in January 1993, and that he had been diagnosed with pulmonary tuberculosis at that time.  The August 1999 private doctor statement indicated that said physician had signed the death certificate for the decedent and that the decedent had died of cardio-respiratory arrest and tuberculosis pneumonia.

In the February 2004 decision, the Board determined that there was no competent medical evidence of record to relate the decedent's death to his active military service.  The Board explained that the available medical evidence was devoid of any cardiovascular or respiratory illnesses during the decedent's military service.  It was noted that the decedent had initially been diagnosed with a heart condition in June 1982, approximately thirty-five years after his discharge from service.  Similarly, the Board determined that the first indication of a respiratory illness had occurred December 1987, more than forty years after the decedent's separation from service.  The Board concluded that since the decedent's cardiovascular and respiratory illnesses did not manifest until many years after service, there was no competent evidence of record suggesting a relationship between the cause of the decedent's death and his active service.  

After having carefully reviewed the evidence of record, the Board finds that the appellant has not presented evidence since the April 2008 Board decision which raises a reasonable possibility of substantiating the claim of service connection for cause of death, even considering the holding of the Court in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) to the effect that the VA regulation as to reopening a claim "must be read as creating a low threshold".  Since the April 2008 Board decision, the only evidence received into the record consists of written statements from the appellant and an April 2008 medical certificate from the private doctor who had signed the death certificate for the decedent.  

The appellant continues to contend that some event or illness in service caused her husband's death.  As stated before, the decedent's death certificate states that he died from cardio-respiratory arrest and tuberculosis pneumonia.  The appellant's written statements merely reiterate her prior arguments.  While the appellant's personal statements have asked that RO adjudicate her claim with application of the provisions of 38 C.F.R. § 3.309(c), the decedent's causes of death (cardio-respiratory arrest and tuberculosis pneumonia) are not among the disabilities 

applicable pursuant to 38 C.F.R. § 3.309(c); therefore, the presumption would not apply.  Furthermore, the appellant's claim is not substantiated by any other evidence in the record - only by her own assertions about her husband's death.  The Board notes that lay statements are not material within the meaning of 38 C.F.R. § 3.156.  See Moray v. Brown, 2 Vet. App. 211, 213-144 (1993).  Furthermore, there is no clinical evidence of record intimating in any way that the cause of the decedent's death was some pathology that was related to some aspect of his military service, including his experiences as a POW.

The April 2008 medical certificate is from same private doctor who had signed the death certificate for the decedent, and who had provided a written statement dated in August 1999 to the effect that the decedent had died of cardio-respiratory arrest and tuberculosis pneumonia.  The April 30, 2008, medical certificate simply reflects information that was already of record prior to the Board's denial of April 9, 2008.  The medical certificate does not contain any new nexus opinion or information about the etiologic causes of the decedent's death.  No available medical evidence shows that the decedent suffered from either cardiovascular or respiratory illness during service.  In addition, no competent medical evidence has been submitted to demonstrate that the decedent was diagnosed with or treated for respiratory illness prior to December 1987, or for any cardiovascular illness prior to June 1982.  No medical opinion or other professional evidence relating the decedent's death from cardio-respiratory arrest and tuberculosis pneumonia to service or any incident of service has been presented since the April 2008 Board denial.

The evidence added to the record since the issuance of the April 2008 Board decision does not address or contradict the reasoning offered in support of the April 2008 denial.  In other words, it does not tend to support any one of the appellant's contentions in a manner not already shown in April 2008.  The newly received evidence merely demonstrates that the appellant continues to maintain that her husband's death was related to his military service.  However, the appellant has only submitted statements that are duplicative of the evidence that was already of record in April 2008.

The Federal Circuit Court of Appeals has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The Board finds that the evidence submitted since the April 2008 denial does not provide relevant information as to the question of whether the decedent's death was causally or etiologically related to any incident of his military service has been received, before or since the April 2008 denial.  

For the reasons set forth above, none of the evidence added to the record since the April 2008 denial, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen the appellant's claim of entitlement to service connection for the cause of the decedent's death.  Therefore, the April 2008 denial remains final, and the cause of death claim is not reopened.

There can be no doubt from review of the record that the decedent rendered honorable and faithful service for which the Board is grateful, and that the appellant is sincere in her belief that her husband's death was related to his military service.  However, while the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which the benefit sought may be granted.  Thus, evidence received in conjunction with the claim to reopen is not new and material, and does not serve to reopen the claim for service connection for cause of the decedent's death.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).



ORDER

New and material evidence not having been submitted to reopen the claim for service connection for the cause of the decedent's death, the appeal is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


